Citation Nr: 0603257	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and N. Rollins, observer


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2005, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  


FINDINGS OF FACT

The veteran currently does not have a lung condition.


CONCLUSION OF LAW

A lung condition was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the December 2003 notice letter 
essentially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The letter informed the veteran of the information 
and evidence necessary to substantiate a claim for service 
connection, and of his and VA's duties in obtaining evidence.  

In addition, VA provided the veteran with a copy of the 
appealed May 2003 rating decision, July 2003 statement of the 
case (SOC), and May 2004 and July 2004 supplemental 
statements of the case (SSOC).  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, he was also specifically informed of 
the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

The Board acknowledges that the July 2003 SOC did not inform 
the veteran of the regulations regarding presumptive service 
connection for diseases due to exposure to Agent Orange.  
However, the May 2004 SSOC addresses them, and was followed 
by readjudication in the July 2004 SSOC.  Thus, the Board 
finds that the veteran has been provided adequate notice of 
the above regulations.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The December 2003 
letter informed him that additional information and evidence 
was needed to support his claim, and asked him to inform VA 
of any relevant records.  In addition, the July 2003 SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Moreover, the record contains a 
statement from the veteran, dated in July 2004, stating that 
he has "stated [his] case completely."  This was followed 
by a readjudication in the July 2004 SSOC.  Furthermore, the 
veteran initiated his claim by submitting relevant medical 
evidence in his possession.  Under these circumstances, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service private medical 
records, VA examination reports, and statements made by and 
on behalf of the veteran in support of his claim.  In an 
April 2004 letter, Dr. Breyer stated that he had no records 
pertaining to the veteran.  Thus, the Board observes that all 
available private medical records have been obtained and 
associated with the claims file.  Additionally, in light of 
the Board's finding that the veteran currently does not have 
a lung condition, the Board concludes that VA will 
discontinue providing assistance in obtaining evidence 
because the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate this claim.  See 38 C.F.R. § 3.159(d).  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

Service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63603-
02, 63604 (Dec. 1, 1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

The veteran contends, in essence, that he has a lung 
condition due to exposure to Agent Orange and other chemicals 
during service.  At his Board hearing, the veteran testified 
that he began coughing up blood and yellow sputum shortly 
after service, and indicated that it started when he left 
Vietnam and went to Germany.  

After review, the Board finds that the veteran did not have a 
lung condition during service.  In this regard, his 
separation examination report reflects normal lungs and 
chest, including a normal chest X-ray, and no complaints of a 
lung condition.  The Board notes that his service medical 
records show treatment for an upper respiratory infection and 
for bronchitis; however, in the absence of a continuity of 
symptoms in service, and in light of the negative separation 
examination, the Board observes that those disorders were 
transient and resolved prior to discharge.  

Post service, a November 1984 VA Agent Orange examination 
report reflects no symptoms or diagnosis of a lung condition, 
and a VA letter dated later that month states that the 
results of the examination showed no abnormalities currently 
known to be attributable to Agent Orange exposure.  In 
addition, private medical records from February 1986 to May 
1990 reflect treatment for an upper respiratory infection and 
flu symptoms but show that the chest is clear, including a 
January 1990 X-ray.  Additional private medical records from 
May 1991 to August 1992 contain no complaints or diagnosis of 
a lung condition.  A February 1998 VA examination report 
reflects that the heart and lungs appear to be clinically 
normal, and concurrent X-rays showed no active disease.  
Further, in an April 2003 statement, the veteran stated that 
he began having trouble breathing in May 2002, which the 
Board observes is many years after separation from service.

The Board notes that a June 2002 private X-ray report 
reflects primary p and secondary q type opacities in the 
upper, mid, and lower lung fields with a profusion of 1/0.  
The report also notes that the X-ray showed parenchymal 
abnormalities consistent with pneumoconiosis, but no pleural 
abnormalities consistent with pneumoconiosis and no other 
abnormalities.  The Board observes, however, that the report 
does not provide a diagnosis of a lung condition.  The 
veteran has not otherwise provided competent medical evidence 
of a current lung condition.  Further, the veteran has not 
presented competent medical evidence linking any current lung 
condition to service, to include exposure to Agent Orange or 
other chemicals.  In this regard, the Board notes the 
veteran's testimony at his Board hearing that he had spoken 
to a physician after returning from Vietnam and the physician 
was unable to relate his symptoms to any chemical exposure in 
service.  

Given the above, the Board finds that the veteran currently 
does not have a lung condition.  In this regard, the Board 
observes that there can be no valid claim for service 
connection in the absence of proof of a present disability.  
See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges the veteran's contentions that he has 
a lung condition that is related to service, to include 
exposure to Agent Orange and other chemicals.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lung condition.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


